DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Abstract, the second paragraph reciting “Drawing of Abstract: FIG. 1” is deleted by the examiner.
Allowable Subject Matter
Claims 1, 5-11 & 15-18 are allowed.
REASONS FOR ALLOWANCE
Based on the claim amendments & applicant’s remarks on 09/23/2021, all the previous rejections are withdrawn. 
Therefore, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A control method for active power of a wind power plant cluster, wherein the wind power plant cluster comprises wind power plants of m priorities, wherein m is a positive integer and the control method comprises: monitoring a consumption capability of a power grid in real time, and determining an object active power of the wind power plant cluster according to the consumption capability of the power grid; determining a command for the active power of a wind power plant within each of the priorities according to the object active power of the wind power plant cluster in a descending order of the priorities; and controlling the active power of the wind power plant within the each of the priorities according to the command for the active power wherein before monitoring the consumption capability of the power grid in real time, and determining the object active power of the wind power plant cluster according to the consumption capability of the power grid, the control method further comprises: presetting a priority j for each of the wind power plants in the wind power plant cluster, wherein j=1 2, ..., m, the priority of the each of the wind power plants is regularly updated; and n wind power plants are comprised in a same priority, wherein n is a positive integer, wherein the monitoring the consumption capability of the power grid in real time and determining the object active power of the wind power plant cluster according to the consumption capability of the power grid comprises: monitoring the consumption capability of the power grid in real time, and determining an object active power of the wind power plant cluster within (t+1) periods according to a consumption capability of the power grid at the end of t periods, wherein t is a positive integer, wherein a step of determining command active power of the wind power plant within the each of the priorities according to the object active power of the wind power plant cluster in a descending order of the priorities comprises: setting an object active power threshold; and controlling the command active power of the wind power plant within each of the priorities to be equal to 0 if the object active {9862861: } 3power of the wind power plant cluster is less than or equal to the object active power threshold computing the command active power of each wind power plant within each of the priorities according to the following steps if the object active power of the wind power plant cluster is greater than the object active power threshold: step 1: for a wind power plant i within a j-th priority, computing an initial command active power corresponding to the wind power plant i according to the following formula: P1I = P1 a + API, iENj, i=1,2......n, j=12......m; wherein P1 is the initial command active power of the wind power plant i in the j-th priority within the (t+1) period, and P17 a' is a real active power of the wind power plant i in the j-th priority at the end of the t periods; AP; is a command step length of the wind power plant i in the j-th priority, and Nj is the j-th priority; step 2: computing a remaining object active power of wind power plants within a priority behind the priority according to the following formula after initial command active powers of all the wind power plants within the priority are computed:  
    PNG
    media_image1.png
    42
    554
    media_image1.png
    Greyscale
 wherein Pbitl is the remaining object active power of the wind power plants within the priority behind the j-th priority; P2 is the object active power of the wind power plant  
    PNG
    media_image2.png
    42
    707
    media_image2.png
    Greyscale
power plants within the j-th priority and priorities before the j-th priority; step 3: comparing the remaining object active power Pjtit+1 of the wind power  
    PNG
    media_image3.png
    51
    744
    media_image3.png
    Greyscale
 active powers of all the wind power plants within the (j+1)-th priority, controlling the command active power of the wind power plants behind the (j+1)-th priority to be 0 if 
    PNG
    media_image4.png
    164
    707
    media_image4.png
    Greyscale
 {9862861: } 4wherein PT% 21 is the first command active power of the wind power plant i within the Plref (j+1)-th priority; z,t+1 is an initial command active power of the wind power plant i 
    PNG
    media_image5.png
    51
    742
    media_image5.png
    Greyscale
 the wind power plants within the (j+1)-th priority; and j+1,t+1 is the remaining object active power of the wind power plants of the priority behind the j-th priority; and step 4: controlling the active power of each of the wind power plants within the j-th priority and the priority before the j-th priority to be equal to the initial command active power and controlling the command active power of each of the wind power plants within the (j+1)-th priority to be equal to a first command active power, as shown in the following formulas:  
    PNG
    media_image6.png
    101
    372
    media_image6.png
    Greyscale
 wherein P rt1 is the command active power of the wind power plant i.

With respect to Claim 11 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A control device for active power of a wind power plant cluster, wherein the wind power plant cluster comprises wind power plants of m priorities, wherein m is a positive integer and the control device comprises: a determining module for object active power of the wind power plant cluster, which is configured to monitor a consumption capability of a power grid in real time and determine the object active power of the wind power plant cluster according to the consumption capability of the power grid; a command active power computing module, which is configured to determine [[the]]a command for the active power of a wind power plant within each of the priories according to the object active power of the wind power plant cluster in a descending order of the priorities; and a control module, which is configured to the active power of the wind power plant within each of priorities according to the command for the active power, wherein the control device further comprises a priority setting module configured to preset the priority j for each of the wind power plants in the wind power plant cluster, wherein j =1, 2, ... m, the priority of the each of the wind power plants is regularly updated and the same priority comprises n wind power plants, wherein n is a positive integer, wherein the determining module for the object active power of the wind power plant cluster is configured to: monitor the consumption capability of the power grid in real time, and determine object active power of the wind power plant cluster in a (t+1) period according to a consumption capability of the power grid at the end of the t periods, {9862861: } 9wherein the computing module for a command active power comprises: a first command active power computing submodule, which is configured to set an object active power threshold, wherein if the object active power of the wind power plant cluster is less than or equal to the object active power threshold, the command active power of the wind power plant within each of the priorities is controlled to be equal to 0; a second command active power computing submodule, which is configured to compute the command active power of each wind power plant within each of the priorities according to the following steps if the object active power of the wind power plant cluster is greater than the object active power threshold: step 1: for a wind power plant i within the j-th priority, computing an initial command active power corresponding to the wind power plant i according to the following formula:  
    PNG
    media_image7.png
    38
    451
    media_image7.png
    Greyscale
 wherein P17(1 is the initial command active power of the wind power plant i in the j-th priority within the (t+1) period, and is the real active power of the wind power plant i in the j-th priority at the end of the t period AP is a command step length of the wind power plant i in the j-th priority; and Nj is the j-th priority; step 2: after initial command active powers of all the wind power plants within a priority are computed, computing a remaining object active power of wind power plants within a priority behind the above priority according to the following formula:  
    PNG
    media_image1.png
    42
    554
    media_image1.png
    Greyscale
 wherein P¼ i,t~1 is the remaining object active power of the wind power plants within the priority behind the j-th priority; P+1 is the object active power of the wind power plant  
    PNG
    media_image8.png
    42
    736
    media_image8.png
    Greyscale
 power plants within the j-th priority and priorities before the j-th priority. step 3: comparing the remaining object active power Pjtit+1 of the wind power 
    PNG
    media_image9.png
    26
    744
    media_image9.png
    Greyscale
 zEN , active powers of all the wind power plants within the (j+1)-th priority; controlling the command active power of the wind power plants behind the (j+1)-th priority to be 0 if {9862861: } 10wherein Pitt21 is the first command active power of the wind power plant i within the (j+1)-th priority; Pit+1 is an initial command active power of the wind power plant i 
    PNG
    media_image10.png
    51
    736
    media_image10.png
    Greyscale
the wind power plants within the (j+1)-th priority; and P+l is the remaining object active power of the wind power plants of the priority behind the j-th priority; and step 4: controlling the active power of each of the wind power plants within the j-th priority and the priority before the j-th priority to be equal to the initial command active power; and controlling the command active power of each wind power plant within the (j+1)-th priority to be equal to a first command active power, as shown in the following formulas:  
    PNG
    media_image11.png
    101
    372
    media_image11.png
    Greyscale
 wherein P r i is the command active power of the wind power plant i.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH ORTEGA/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832